Citation Nr: 1410477	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a left leg disability.

3. Entitlement to service connection for a left toe disability.

4. Entitlement to service connection for a left foot drop disability.

5. Entitlement to service connection for hearing loss.

6. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Baltimore, Maryland.

The Veteran was scheduled for a hearing before a Decision Review Officer (DRO) on April 1, 2013.  He failed to report and later withdrew his request for a hearing.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed left leg disability.

2.  The Veteran does not have a currently diagnosed left toe disability.

3.  The Veteran does not have a currently diagnosed left foot drop disability.

4.  The preponderance of the evidence is against a finding that the Veteran currently suffers from hearing loss that is the result of a disease or injury in service. 

5.  Tinnitus did not manifest during military service and is not attributable to the Veteran's military service.
CONCLUSIONS OF LAW

1.  The Veteran does not have a left leg disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The Veteran does not have a left toe disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  The Veteran does not have a left foot drop disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

4.  Hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

5. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in June 2008 from the RO to the Veteran which was issued prior to the RO decision in August 2009.  This letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. The Veteran was also asked to submit evidence and/or information in his possession to the RO. 

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice. 

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.





Service Connection for Left Toe, Left Leg, and Left Foot Drop Conditions

The Veteran contends that he has a left toe, left leg, and left foot drop condition related to active service.  His DD Form 214 shows that his military occupational specialty (MOS) was an airplane loadmaster.  

Service treatment records (STRs) are silent for treatment or symptoms of each of the Veteran's claimed conditions.  Additionally, post-service VA treatment records do not show evidence of a left toe, left leg, or left foot drop condition.  In July 2008, the Veteran was afforded a VA general medical examination, which showed normal lower extremities flexion and extension.  There was no limitation of motion of the extremities and no muscle atrophy.  There were no contractures and no weakness.  Coordination was normal and there was no deficit in weight bearing, balance or propulsion.  Neither toe was amputated.  The physician noted that the Veteran ambulated well without any assistance.  Thus, there is no evidence of a left toe, left leg, or a left foot drop condition.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a left toe, left leg, and a left foot drop condition.  With regard to these claims, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of a current disability, the analysis ends, and the claim for service connection cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).





Service Connection for Tinnitus

The Veteran is seeking service connection for tinnitus, which he contends is related to noise exposure during active service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim. 

Service treatment records are silent for treatment or symptoms of tinnitus.  

March 2005 VA treatment records show a current diagnosis of "right ear tinnitus since [the Veteran's] aneurysm operation."  

During an October 2010 VA audio examination, the Veteran reported that his MOS was an airplane loadmaster and that he was exposed to jet engine noise.  He also reported that he worked as a truck driver for 52 years and was exposed to diesel engine noise.  He complained of tinnitus and described it as a constant high pitched tone in both ears which started many years ago.  Diagnostic and clinical tests revealed immittance measures of normal middle ear function in the right ear and flat tymps in the left ear.  Audiometric findings indicated a mild to moderate-severe sensorineural hearing loss in the right ear and a moderate to severe mixed hearing loss in the left ear.  A conductive component of 15 decibels was noted.  Inter-test reliability was good.  Word discrimination scores were deemed excellent bilaterally.  The Veteran was diagnosed with mild hearing loss in the right ear and a moderate to severe mixed hearing loss in the left ear.  The VA examiner opined that the etiology of the Veteran's tinnitus is less likely than not caused by or related to military noise exposure and more likely than not a result of occupational noise exposure and hearing loss.  The examiner further reasoned that the Veteran had normal hearing sensitivity at both entrance and exit examinations.

The Board accepts that the Veteran was exposed to noise in-service and has a current diagnosis.  However, the available STRs are negative for any complaints and findings of tinnitus.  The separation examination report, prepared in October 1963, showed that the Veteran's ears were normal.  The first objective documentation of tinnitus is dated in the March 2005 VA treatment record, nearly 42 years after the Veteran's service separation.  The Board must note the lapse of many years between his separation from service and the first indication of tinnitus.  (The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).) 

In addition, while the Veteran has a current diagnosis of tinnitus, there is no reliable evidence indicating that there is a relationship between the Veteran's current tinnitus and active service.  Following the VA examination in October 2010, the VA audiologist specifically stated that the Veteran's tinnitus is less likely than not a result of noise exposure sustained while in the military.  The Board recognizes that the Veteran states that he has tinnitus which is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA audiological examiner to be more probative than the Veteran's lay opinion and consistent with the record.



Accordingly, the Board does not find it credible that the Veteran's tinnitus has been present since active service and further finds that the competent medical evidence weighs against a relationship between the Veteran's tinnitus and his period of active service, to include in-service noise exposure.  The Veteran has not submitted any other competent or credible evidence to support a relationship between his tinnitus and his period of active service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for tinnitus is denied.

Service Connection for Hearing Loss

The Veteran seeks service connection for a hearing loss disability.  The Veteran contends that exposure to noise during service caused his condition.  After review of the evidence, the Board finds against the Veteran's claim.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).




The October 2010 VA examination revealed the following pure tone thresholds, in decibels, on the authorized Audiological evaluation:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
35
LEFT
40
50
45
65
75

The Veteran was diagnosed with mild hearing loss in the right ear and a moderate to severe mixed hearing loss in the left ear.  Although the Veteran's auditory threshold for his left ear meet the criteria for VA hearing impairment, the VA audiologist opined that the etiology of hearing loss is less likely than not caused by or a result of military noise exposure and is more likely than not a result of the Veteran's occupational noise exposure.  

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A.            § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Relating noise exposure in service, however, to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions. 

Accordingly, the Board does not find it credible that the Veteran's hearing loss has been present since active service and further finds that the competent medical evidence weighs against a relationship between the Veteran's hearing loss and his period of active service, to include in-service noise exposure.  The Veteran has not submitted any other competent or credible evidence to support a relationship between his hearing loss and his period of active service. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hearing loss must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a left toe disability is denied.

Service connection for a left leg disability is denied.

Service connection for a left foot drop disability is denied.

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.


REMAND

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has a back condition as a result of active duty.  March 2005 VA treatment records show complaints of back pain.  These treatment records also show that the Veteran had a low back operation in 1980 and a neck spine operation in 1971.  February 2007 VA treatment records show complaints of low back pain and a diagnosis of radiculopathy.  The Veteran was prescribed medication.

In a statement received in July 2010, the Veteran claimed that between 1962 and 1963, he was a loadmaster on a C-118.  He reported that he worked onboard for about 1700 hours and that there would be intense air pockets and turbulence that caused him to be glued to the ceiling of the plane.  He contends that being thrown around the aircraft caused his back condition.  The Veteran further stated that he did not report his injuries because he was taught at an early age to take pain and walk it off.  He also claimed that the only time he was injured was during flying status and that no other time in life has he injured himself.

The Veteran described the occasions during turbulence when slow and underpowered planes that were loaded to the max would fly through the air into an air pocket and drop several hundred feet once the props regained power to fly again through the air.  He stated that anything against the ceiling would fall to the floor, including himself.  He described having to push one hundred pounds of loose cargo back under the cargo net and straps.  

In an October 2013 statement, the Veteran's representative argued that the Veteran's disabilities are service connected because of his MOS as an aircraft loadmaster.  The Veteran's representative contended that during flight the Veteran needed to assure that all cargo was secured, therefore putting him at risk of injury due to air turbulence.  He further stated that many times the Veteran was subjected to rough air and thrown about the aircraft.  The Veteran's representative argued that the Veteran's disabilities stem from the described instances of turbulent air conditions.  The Board accepts this evidence as sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should schedule the Veteran for an appropriate examination to determine the nature and etiology of any current back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted.  

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's back condition. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability, to include radiculopathy, had its onset during active service or is related to any in-service disease, event, or injury, specifically based upon the Veteran's own assertions of in-service injury as well as the medical documentation of record.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC/RO should review all of the newly submitted evidence in the Veteran's claims file and readjudicate the Veteran's claims.  If a claim(s) is/are denied, the AMC/RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


